internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07- plr-119586-00 date date do legend a b dear in a letter dated date you requested a ruling that the service confirm that plr will still be applicable to a after its conversion from a corporation to limited_liability_company you represent that other than the change_of form of a all material facts will remain the same as described in plr-9725044 the rulings received in that plr are as follows coke including breeze and coke gas are qualified_fuels within the meaning of sec_29 of the code the coke by-products are qualified_fuels within the meaning of sec_29 of the code the facilities which were first placed_in_service after date and before date and are therefore capable of producing qualified_fuels under sec_29 of the code will continue to produce qualified_fuels after transfer to the taxpayer production from the facilities will be attributable to the taxpayer within the meaning of sec_29 a b of the code the sale of qualified_fuels produced from the facilities by the taxpayer to b or any other unrelated_person will qualify the taxpayer to the credit for producing fuel from a nonconventional source under sec_29 of the code however taxpayer cannot claim the credit on any coke gas it sells to seller and purchases back from b whether or not blended with other gas that is used to underfire the facilities the above rulings are not dependant on the form of entity of the taxpayer a may continue to rely on plr after it becomes a limited_liability_company this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely joseph h makurath acting branch chief cc psi
